Citation Nr: 9903235	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  96-36 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a speech disability 
and a chronic respiratory disability.

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a chronic digestive condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to 
September 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal. 


FINDINGS OF FACT

1.  The claims file does not contain competent medical 
evidence that the veteran has a chronic respiratory or speech 
disability as a result of his service.

2.  An unappealed RO decision in February 1969 denied the 
veteran's claim for service connection for an organic stomach 
condition on the basis that there was medical evidence of a 
current stomach disorder. 

3.  Certain evidence received since the February 1969 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim for 
service connection for a chronic digestive condition.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
chronic respiratory and/or speech disability are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The February 1969 rating decision denying entitlement to 
service connection for an organic stomach condition is final.  
38 U.S.C.A. § 7105(c) (West 1991).
3.  Evidence submitted since the February 1969 rating 
decision, which denied entitlement to service connection for 
an organic stomach condition, is new and material, and the 
veteran's claim for a chronic digestive condition has been 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Chronic Respiratory or Speech Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  If a condition noted during service is not shown to 
be chronic, then generally a continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the U.S. Court of Veterans 
Appeals (Court's) case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997). 

However, the initial question in this case is whether the 
veteran has presented well grounded claims for service 
connection.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded;" 
that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F. 3d 1464 
(1997). 

In this case, service medical records include pre-induction 
and medical evaluation board examination reports, dated in 
October 1965 and July 1968, which fail to show any diagnosis 
of a chronic respiratory or speech disability.  Treatment 
records during the veteran's service also fail to show 
evidence of the claimed conditions.  The Board observes that 
on his medical board examination it was reported that he had 
difficulty breathing deeply and that he stuttered when he was 
nervous.  Notwithstanding, such symptomatology did not result 
in a diagnosis of a respiratory or speech related disorder.  
The mouth, lungs and chest were all reported as normal on his 
last medical examination. The remainder of the service 
medical records are devoid of any other complaints, treatment 
or diagnosis of a respiratory or speech disorder.  

In general, post-service medical records consist of records 
from the Bay Medical Center in September 1994 and from a 
Clinical Social Worker in September 1996.  The records from 
the Bay Medical Center, while noting that the veteran claimed 
an association between speech problems and a purported 
gastrointestinal disorder, failed to reflect treatment or 
identify any speech pathology.  The examinations were 
entirely silent as to any complaints, treatment or diagnoses 
for a respiratory condition.  The September 21, 1994 general 
medical examination report specifically noted normal 
respiration and lungs.  A letter dated in September 1996 
reflects the veteran had difficulty speaking during 
counseling and that he frequently had to clear his throat; 
however, the social worker indicated that such symptoms were 
of unknown etiology.  

The veteran essentially asserts that he has a chronic 
respiratory and/or a speech disability which were incurred in 
service.  Based on a review of the evidence of record, the 
Board finds that the veteran's claims are not well grounded.  
With respect to the claimed disorders, the Board finds that 
the veteran has failed to provide medical evidence of a 
diagnosis of a current respiratory disorder or that any 
speech condition is etiologically related to service.  

The only evidence in support of the veteran's claims are his 
own statements that assert that he has the claimed disorders 
and that they are related to service.  The veteran has 
testified that his speech problems are related to a 
gastrointestinal problem, which he also claims is related to 
service.  There is no evidence of a current respiratory 
disorder diagnosed by competent medical authority; thus, that 
claim fails to satisfy the first prong of the well-grounded 
test.  Also, under such circumstances, the veteran fails to 
satisfy the third prong of well grounded claim with respect 
to his claimed speech disorder.  Savage, supra.  The veteran 
is not competent to offer a diagnosis or an opinion as to the 
etiology of the claimed disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Hence, the veteran's statements do not 
make his claim well grounded.  

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, which would make these claims "plausible."  
See generally McKnight v. Gober, No. 97-7062 (Fed. Cir. Dec. 
16, 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete the application 
for a claim for service connection.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for the claimed disabilities.  See 
Robinette, 8 Vet. App. at 77-78.


New and Material Evidence

In October 1968, the veteran filed a claim for compensation 
benefits for, among other things, a nervous condition which 
claim was considered to include an organic stomach condition.  
This claim was denied in a February 1969 rating decision.  
The veteran was notified of that determination, but did not 
initiate an appeal with a timely notice of disagreement.  
Accordingly, the rating decision became final.  
38 U.S.C.A. § 7105(c). 

The evidence that was of record at the time of the last 
denial included service medical records and several VA 
examinations.  At his medical board examination of July 1968, 
possible colitis was diagnosed.  Nevertheless, a subsequent 
medical examination reported a stable gastrointestinal 
condition.  In the absence of medical evidence of a current 
diagnosis of the then claimed condition, the veteran's claim 
for service connection for an organic stomach condition was 
denied in February 1969.

The veteran subsequently requested that his claim be 
reopened, and by rating decision in March 1996, his claim, 
now styled as a chronic digestive condition, was again 
denied, and the present appeal ensued.  

A claim that is the subject of a final prior decision may be 
reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108.  The United States Court of Veterans 
Appeals (Court) has set forth a two-part analysis to be 
applied when a claim to reopen is presented.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The first step is to 
determine whether new and material evidence has been received 
to reopen the prior claim.  If so, then the second step, a de 
novo review of all of the evidence, old and new, is 
undertaken.  

For purposes of the first step of the Manio analysis, new and 
material evidence means evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Further, when determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  

The Court has also held that in order to reopen a claim, there 
must be new and material evidence presented or secured "since 
the time that the claim was finally disallowed on any basis, 
not only since the time that the claim was last disallowed on 
the merits."  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
Accordingly, the Board must consider whether new and material 
evidence has been received since the February 1969 rating 
decision.

Evidence submitted since the last final denial includes 
private medical reports as detailed above which include 
diagnoses of chronic gastritis, possible colitis and history 
gastrointestinal problems.

The Board observes that the February 1969 denial was based on 
the absence of a current gastrointestinal problem at that 
time.  Arguably, that rating decision left unresolved whether 
the veteran had a chronic disease in service.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic disease in service or during an applicable 
presumption period and still has such condition.  At the 
present time, the record raises the possibility of active 
gastrointestinal condition. 

The results of a record review by a VA examiner and opinion 
in March 1997 appear to relate current pathology to a 
developmental disorder exhibited in service without 
clarifying whether the symptoms exhibited in service 
constituted a gastrointestinal disease entity manifest during 
service.  It is the Board's judgment that this is evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge, supra.  Accordingly, the claim is 
reopened.

It also bears emphasis that the Court has also stated that in 
determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the claim is reopened, then, the ultimate 
credibility or weight to be accorded such evidence must be 
determined as a question of fact.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  With the veteran's claim having been 
reopened, a full de novo review and weighing of all of the 
evidence by the RO is in order as more particularly set forth 
in the remand portion of this decision.  


ORDER

Service connection for a speech disability and a chronic 
respiratory disability is denied.

The veteran's claim of entitlement to service connection for 
a chronic digestive condition is reopened.  To this extent, 
the appeal is granted, subject to the directions set forth in 
the following remand portion of this decision. 


REMAND

The Board has jurisdiction of both parts of the two-step 
Manio analysis in new and material evidence cases.  However, 
if the RO initially found no new and material evidence to 
reopen and the Board finds that such new and material 
evidence has in fact been received (thus reopening the 
claim), then the case must be remanded to the RO for the 
second step of the Manio analysis (a de novo review of the 
entire record) unless there would be no prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Moreover, once a claim has been reopened, the statutory duty 
to assist arises.  Anderson v. Brown, 9 Vet. App. 542, 546 
(1996).  The VA's duty to assist the veteran includes the 
obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Ivy v. Derwinski, 
2 Vet. App. 320 (1992), Murincsak v. Derwinski, 2 Vet. App. 
363 (1992) and to afford a medical examination where the 
record is deficient in that respect.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379 (1998).

The record also indicates that additional pertinent medical 
records may be available from Dr. Varin E. Kule, who was 
reported to have recently treated the veteran for 
gastrointestinal problems.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  After obtaining from the veteran an 
appropriate consent to the release of 
medical records, the RO should contact 
Dr. Varin E. Kule, Allen Medical 
Building, 300 S. Wenona, Suite G-92, Bay 
city, MI 48706 and request copies of all 
medical treatment records documenting the 
reported treatment of the veteran for a 
gastrointestinal disorder. 

2.  Thereafter, the veteran should be 
scheduled for a special VA 
gastrointestinal examination for the 
purpose of determining the etiology and 
extent of any gastrointestinal disorder 
that may be present.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination, and all indicated special 
studies and tests are to be accomplished.  
The examiner is requested to review the 
claims folder, including the service 
medical records, post-service VA and 
private medical records and letters and 
to offer an opinion as to whether it is 
at least as likely as not that (a) any 
chronic gastrointestinal disease was 
present during service; and (b) whether 
there is a etiological relationship 
between any current gastrointestinal 
disorder that may be present and the 
veteran's service. 

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
full, expanded record on a de novo basis 
and determine if the veteran's claim for 
service connection for a gastrointestinal 
disorder can be granted.  If the RO's 
determination remains adverse to the 
veteran, then he and his representative 
should be issued an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The purpose of this remand is to afford the veteran due 
process of law and to develop the medical record.  The Board 
implies no opinion, either legal or factual, 
as to the ultimate outcome warranted with regard to this 
claim.  The veteran is free to submit additional evidence in 
support of his claim. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 10 -


